PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/093,171
Filing Date: 12 Oct 2018
Appellant(s): Dunne et al.



__________________
Christopher M. Goff
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/29/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/21/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
In response to the Appellant’s arguments that Madden does not teach an eyelet to lock the ends in place and avoid changes in the position therebetween (page 6, last paragraph, page 7, first paragraph of the Appeal brief), first, based on the specification of the claimed invention, “to lock the ends in place” is understood that each individual end can pass through its own hole or slot and there is no space or clearance allowing them to cross over one another (as they are in their own slot)(para [0015]); slot holder 12 positioned near second end 6 in flared opening 8 (fig 4, para [0018], and the slots 14,16 positioned within the slot holder 12are arranged linearly with respect to one another so as to reduce, minimize, or eliminate any “cross-over” or “jumping” of the ends in a groups of ends during a braiding process (para [0020]). 
Then the eyelet of Madden is configured to perform the same function. As the eyelet of Madden comprises a flared opening extending from a first side to a second side of the eyelet, the slot holder includes a first slot and second slot through which first strand (a-a) and second strand (b-b) pass through respectively; the first slot(3)  and second slot (3) are positioned side by side to one another or linearly with respect to one another. 
It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of 
Second, the Appellant argued that “it can be clearly seen from fig 3 of Madden that the threads a-a and b-b (and therefore the ends thereof) have significant clearance to change position relative to one another after being threaded through the guide” (page 6, last paragraph of the brief), in fact fig 3 of Madden shows the result when two threads a-a, b-b come out of the guide after each threads a-a, b-b runs in each own slot while the threads are in the guide. And even fig 3 of the claimed invention shows two ends 14, 16 have significant clearance to change position relative to one another after being threaded through the guide. Then it is not persuasive as the Appellant does not point out the difference in the structure of claimed invention over the prior art to perform the function “to lock the ends in place and avoid changes in the position therebetween”.
In response to the Appellant’s arguments about Thierfelder that Thierfelder does not teach “to lock the ends in place and avoid changes in the position therebetween” (page 7 of the brief), the Examiner cited Thierfelder to modify the diameter of the exit opening of the eyelet of Madden being smaller than the diameter of the entrance opening of the eyelet as taught by 
In response to the Appellant’s arguments about Barrett (page 8 of the brief), the Examiner cited Barrett to modify the eyelet of Madden with the dimension of the diameter of Barret for the benefit of applying the eyelet in the knitting apparatus. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        
Conferees:
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732   
                                                                                                                                                                                                     /VALENTIN NEACSU/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.